Case: 18-10111      Document: 00514905091         Page: 1    Date Filed: 04/05/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-10111                       United States Court of Appeals

                                  Summary Calendar
                                                                                Fifth Circuit

                                                                              FILED
                                                                           April 5, 2019

UNITED STATES OF AMERICA,                                                Lyle W. Cayce
                                                                              Clerk
                                                 Plaintiff-Appellee

v.

ARTURO SALAZAR, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:16-CR-72-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Arturo Salazar, Jr., was arrested after a traffic stop led to the discovery
of 12 kilograms of methamphetamine and a pistol in his vehicle. He was
initially charged by indictment with one drug-trafficking offense. Shortly after
he filed a motion to suppress, the Government obtained a superseding
indictment that added one count of possession of a firearm in furtherance of a
drug-trafficking offense. The district court denied the motion to suppress, and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10111    Document: 00514905091     Page: 2   Date Filed: 04/05/2019


                                 No. 18-10111

Salazar pleaded guilty without a plea agreement to both counts of the
superseding indictment. He was sentenced to 188 months of imprisonment on
the drug charge and a consecutive 60 months on the firearm charge. In his
sole issue on appeal, Salazar argues for the first time that his 60-month
sentence on the firearm charge should be vacated because the superseding
indictment was the result of prosecutorial vindictiveness over his motion to
suppress.
      Reviewing Salazar’s unpreserved claim of prosecutorial vindictiveness
for plain error, see United States v. Thomas, 991 F.2d 206, 208, 215-16 (5th Cir.
1993), we affirm. Salazar fails to demonstrate prosecutorial vindictiveness on
this record, let alone prosecutorial vindictiveness that is clear or obvious. See
Puckett v. United States, 556 U.S. 129, 135 (2009); United States v. Goodwin,
457 U.S. 368, 381 (1982); United States v. Saltzman, 537 F.3d 353, 361-63 (5th
Cir. 2008); United States v. Cooks, 52 F.3d 101, 105-06 (5th Cir. 1995).
Accordingly, the judgment of the district court is AFFIRMED.




                                       2